Exhibit 10.16

TULLY’S COFFEE CORPORATION

SUMMARY OF EMPLOYMENT

 

Name:    Ron Gai (“Employee”)    Position:    Vice President, Wholesale Division
   Reports To:    President, Chief Executive Officer    Responsibilities:   
Responsibilities include all aspects of Wholesale channel distribution (grocery,
food service, office coffee services, mass feeders and direct accounts) for
Tully’s Coffee Corporation (“Company”) within the U.S. market, including
strategy/business development, customer relations, distributorship relations,
employee staffing and financial performance against planned targets. Member of
Executive Leadership Team. This Summary of Employment supersedes in its entirety
that certain Employment Letter issued to Employee dated May 6, 2002. Base
Salary:    $100,000.00 annually, effective April 7, 2003. Employee shall be
eligible for annual salary adjustments. Effective April 7, 2003, Employee will
also be participating in the Company’s Deferred Compensation Plan (“Plan”) and
as such will be deferring 10 percent of salary ($10,000.00 annual deferment)
until conditions outlined within the Plan are achieved. Car Allowance:   
$600.00/month and subject to statutory tax withholdings. Employee is responsible
for all auto expenses including gas, insurance, maintenance, etc. Bonus
Potential:    Employee shall be eligible for an annual bonus award (percentage
of base salary) based on a Board approved Company EBITDA target for each fiscal
year. The annual bonus award and payout is at the sole discretion of the Board.
The payout targets will be as follows:       FY 2004 & Beyond     

% EBITDA

(Achieved vs Target)

  

% Bonus

(% Base Salary)

   Less than 100%    Discretionary: up to $15,000    100%    35.0% payout   
125%    50.0% payout    Greater than 125%    50.0% plus sliding scale   

 

Note: There will be a ratable calculation for bonus payout between EBITDA
targets.

 

Employee shall no longer participate in any bonus plan tied to grocery channel
performance.



--------------------------------------------------------------------------------

TULLY’S COFFEE CORPORATION

SUMMARY OF EMPLOYMENT

 

Benefits:

   Employee eligible for participation in Company’s benefit program including
medical, dental, vision and death benefits.

Options:

   Employee shall receive the following non-qualified options subject to the
vesting, exercise and other general terms and conditions contained in the
Company’s 1994 Stock Option Plan:      

# Shares

    

Share Exercise Price

        

50,000

     $0.01/share       Note: Additional option grants may be issued from time to
time as recommended by the CEO and approved by the Board.

Severance:

   Employee shall receive three (3) months severance (of current annual base
salary) if terminated by Company. Executive shall not receive severance if
terminated for cause, nor if executive voluntarily resigns. Termination for
cause shall include: (1) felony conviction, (2) employee theft, fraud, or gross
dishonesty (3) moral turpitude, (4) willful insubordination or (5) any action
that is injurious to the Company’s reputation or business. Employee must sign
the Company’s standard employee release document to receive severance. Severance
payout shall be made in accordance with Company’s normal payroll policy.

Term:

   Employment may be terminated by either Employee or the Company on 30 days
written notice, subject to the severance provisions as outlined above.

Other:

   Employee is subject to the Company’s standard Confidentiality Agreement.

 

Tully’s Coffee Company     Employee Date: April 15, 2003     Date: April 15,
2003 By:  

/s/ John D. Dresel

    By:  

/s/ Ron Gai

Title:   President, CEO     Title:   VP, Wholesale



--------------------------------------------------------------------------------

LOGO [g77413img1.jpg]

September 16, 2005

Ron Gai

18109 NE 155th St

Woodinville, WA 98072

 

  RE: Change in Bonus Plan Participation

Dear Ron,

In the past you have had additional variable compensation opportunities based on
Tully’s achievement of certain performance goals. As of the beginning of Fiscal
2006, those prior variable compensation opportunities have concluded and will no
longer be a part of your total compensation. However, for Fiscal 2006 you are
eligible to participate in the “Drive for 285” bonus program. The “Drive for
285” program is intended for Fiscal 2006 only. Bonus opportunities beyond Fiscal
2006, if any, have not yet been defined, and your participation in the Fiscal
2006 program does not guarantee participation in future years.

Details regarding your “Drive for 285” bonus program are available from Kris
Galvin. Please contact me if you have any questions about this change.

 

Sincerely, TULLY’S COFFEE CORPORATION

/s/ John D. Dresel

John D. Dresel

President & COO

 

3100 AIRPORT WAY SOUTH  SEATTLE, WASHINGTON 98134  TELEPHONE (206) 233
2070  FACSIMILE (206) 233 2077  (800) 96 TULLY  WWW.TULLYS.COM